DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagliere (US 20180053494 A1).
	Regarding claims 3 and 4, Pagliere discloses an apparatus (Figs. 7A, 7B), and a method for practicing the apparatus, for controlling an instrument with a foot pedal system (Abstract) having a foot pedal (e.g., 16), said apparatus comprising: (a) a foot pedal system that generates a pedal signal with reference to a position of the foot pedal (para. 0076: “ … the digitally pitch-shifted pedal steel guitar converts physical motion of the linkage rod 30 into an electrical signal using a suitable transducer, such as a Hall Effect sensor”); (b) a wired or wireless connection that transmits the pedal signal to a pedal control unit (para. 0078); and (c) the pedal control unit, that generates a second .
	
Allowable Subject Matter
4.	Claims 1-2 and 5-7 are allowed.

Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-2 and 5-7 is the inclusion of the limitation of: a foot rest bar, wherein the foot rest bar is located on a top side of a center of the pedal, allowing the user's foot to rest on the foot rest bar without pivoting the pedal. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837